  

Exhibit 10.4

 

EXECUTION VERSION

 

DIRECTOR Designation agreement

 

This Director Designation Agreement (this “Agreement”), dated March 27, 2019, is
by and between First Reserve Fund XII, L.P., a Cayman Islands limited
partnership (“FRXII”), First Reserve XII-A Parallel Vehicle, L.P., a Cayman
Islands limited partnership (together with FRXII and its and their respective
successors and permitted assigns, “Investor”), and Diamond S Shipping Inc., a
corporation organized under the laws of the Republic of the Marshall Islands
(together with its successors and permitted assigns, the “Company”) (Investor,
together with the Company, the “Parties” and each, a “Party”).

 

RECITALS

 

1.          The Company is a newly formed corporation with shares of common
stock, par value $0.001 per share (“Common Stock”), listed or to be listed on a
U.S. stock exchange pursuant to a Transaction Agreement, dated November 27,
2018, among DSS Holdings L.P., Capital Product Partners L.P. and the other
parties named therein (as amended, the “Transaction Agreement”).

 

2.          At Closing (as defined in the Transaction Agreement), Investor will
hold approximately 30.09% of the issued and outstanding shares of Common Stock.

 

3.          Investor and the Company desire to enter into this Agreement to set
forth their agreements regarding the designation of nominees on the Board of
Directors of the Company (the “Board”).

 

I.           Board representation

 

1.01       Designation. Until the annual meeting of the Company’s shareholders
(the “Shareholders”) held in 2024 (the “2024 Annual Meeting”):

 

(a)          Subject to the terms and conditions of this Agreement, Investor is
entitled to designate up to three individuals (collectively, the “Nominees” and
each, a “Nominee”) for inclusion by the Company and the Board, acting through
the Nominating Committee of the Board (the “Nominating Committee”), in the slate
of nominees recommended to the Shareholders for election as directors at any
annual or special meeting of the Shareholders at which directors of the Company
are to be elected. Notwithstanding the foregoing, if Former DSS Holders (as
defined below) reduce their combined beneficial ownership (as defined in SEC
Rule 13d-3) and, as a result thereof:

 

(i)          their combined beneficial ownership is reduced by 50% or more, but
less than 75%, from that owned at Closing, Investor will, without further
action, only be entitled to designate up to two Nominees;

 

(ii)         their combined beneficial ownership is reduced by 75% or more of
that owned at Closing, but Investor still beneficially owns 5% or more of the
then outstanding shares of Common Stock, Investor will, without further action,
only be entitled to designate up to one Nominee; and

 

 

 

 

(iii)        Investor owns less than 5% of the then outstanding shares of Common
Stock, it will, without further action, no longer have any nomination rights
hereunder.

 

(b)          In the event that the size of the Board is increased or decreased
following the date hereof, then the number of individuals that Investor will
have the right to designate under this Section 1.01 will be proportionally
adjusted (rounded up or down to the nearest whole number) such that, following
such change in the size of the Board, the number of Nominees as a percentage of
the total number of directors on the Board is equal to the number of individuals
that Investor was entitled to designate as a percentage of the total number of
directors on the Board immediately prior to such change.

 

(c)          Board vacancies arising through the death, resignation or removal
of a then-serving Nominee may be filled by the Board only with another Nominee
and the director so chosen will hold office until the next election at an annual
meeting of the Shareholders and until his or her successor is duly elected and
qualified, or until his or her earlier death, resignation or removal.

 

(d)          Notwithstanding the provisions of this Section 1.01, Investor will
not be entitled to designate a person as a nominee to the Board upon a
determination in good faith by (i) the Nominating Committee that such person
would not be qualified under applicable law, rule or regulation to serve as a
director of the Company or (ii) the Board, the Nominating Committee or another
duly authorized committee of the Board, after consultation with outside counsel,
that so doing would be inconsistent with its fiduciary duties under applicable
law or violate applicable law. Other than with respect to the considerations set
forth in the preceding sentence, the Company will not have the right to object
to any Nominee.

 

(e)          The Company will notify Investor in writing of the date on which
proxy materials are expected to be mailed by the Company in connection with an
election of directors at an annual or special meeting of the Shareholders (and
such notice will be delivered to Investor at least 30 days prior to such
expected mailing date). The Company will provide Investor with a reasonable
opportunity to review and provide comments on any portion of the proxy materials
relating to the Nominees or the rights and obligations provided under this
Agreement and to discuss any such comments with the Company. The Company will
use its reasonable best efforts to notify Investor of any opposition to the
Nominee in accordance with Section 1.01(d) or of any proposed selection of
Nominees by the Board under Section 1.01(f), in either case sufficiently in
advance of the date on which such proxy materials are to be mailed by the
Company in connection with such election of directors so as to enable Investor
to propose a replacement Nominee, if necessary, in accordance with the terms of
this Agreement, and Investor will have ten Business Days to designate another
nominee.

 

 -2- 

 

 

(f)          Notwithstanding the provisions of Section 1.01(a), the maximum
aggregate number of nominees that the Company is obligated to include on any
slate of nominees recommended to the Shareholders is equal to the greater of (i)
the number of Nominees that Investor has the right to nominate under such
Section or (ii) the number of Nominees that the other Former DSS Holder has the
right to nominate under its corresponding Director Designation Agreement. In the
event that the aggregate number of nominees submitted by Former DSS Holders is
greater than such maximum aggregate number, then the maximum number of Nominees
shall be selected from among the aggregate Nominees submitted by the Former DSS
Holders, as determined in good faith by the Board or a duly authorized committee
thereof; provided that at least one Nominee submitted by each Former DSS Holder
that has a nomination right is included in such selection.

 

(g)          Subject to applicable legal requirements, the Company will procure
that its Articles of Incorporation and Bylaws accommodate the rights and
obligations set forth herein.

 

(h)          The Investor may waive its rights to nomination rights under this
Section 1.01 or the Company’s Articles of Incorporation or Bylaws at any time by
delivering written notice thereof to the Company.

 

(i)          For purposes hereof: “Former DSS Holders” means Investor, WL Ross &
Co. LLC (“WLR”) and their respective controlled Affiliates or their successors
by operation of law.

 

1.02       Subsequent Nomination of Persons Designated by Investor; Voting. (a)
Subject to applicable law, the Company will use its commercially reasonable
efforts to cause the election of each Nominee, including by including each such
Nominee in the proxy statement prepared by management of the Company in
connection with soliciting proxies for every meeting of Shareholders called for
the election of such Nominee, and at every postponement or adjournment thereof,
and on every action of the Board or the Shareholders with respect to the
election of such Nominee.

 

(b)          Until the 2024 Annual Meeting, Investor will vote its shares of
Common Stock received at the Closing to confirm any nominee nominated and
recommended by the Board (whether or not it has nomination rights hereunder) as
long as it owns any such shares.

 

1.03       Chairman. The Company and the Investor agree that, until the 2022
annual meeting of Shareholders, the Chairman of the Board will be designated by
WLR; provided that if WLR, its controlled Affiliates and its successors by
operation of law reduce their beneficial ownership (as defined in SEC Rule
13d-3) in the Company by 50% or more from that owned as at the Closing, WLR will
cease to have the right to designate the Chairman, and the Board will select the
Chairman.

 

1.04       Termination. This Agreement may be terminated at any time with the
affirmative written consent of both Former DSS Holders.

 

 -3- 

 

 

II.          MISCELLANEOUS

 

2.01       Expenses. Except as otherwise provided herein, all expenses incurred
in connection with this Agreement and the transactions contemplated hereby will
be paid by the Party incurring such expenses; provided, for the avoidance of
doubt, that the Company will pay the reasonable out-of-pocket expenses incurred
by each Nominee in connection with his or her election and/or attending the
meetings of the Board and any committee thereof submitted in accordance with its
expense reimbursement policies.

 

2.02       Notice. All notices, requests, demands and other communications made
under or by reason of the provisions of this Agreement must be in writing and be
given by hand delivery, email, facsimile or next Business Day courier to the
affected Party at the addresses and facsimile numbers set forth below. Such
notices will be deemed given at the time personally delivered (if delivered by
hand with receipt acknowledged), upon issuance by the transmitting machine of
confirmation that the number of pages constituting the notice has been
transmitted without error and confirmed telephonically (if sent by email or
facsimile), and the first Business Day after timely delivery to the courier (if
sent by next-Business Day courier specifying next-Business Day delivery).

 

(iv)         If to the Company, to:

 

Diamond S Shipping Inc.

33 Benedict Place

Greenwich, CT 06830

USA

Attention:   Craig Stevenson

Email:   cstevenson@diamondsshipping.com

 

With a copy (which will not constitute notice) to:

 

Jones Day

250 Vesey Street

New York, New York 10281

Attention:   Robert Profusek, Esq.

Email:   raprofusek@jonesday.com

 

(v)          If to Investor:

 

First Reserve

290 Harbor Drive

Stamford, CT 06902

Attention:   General Counsel

Email:   aschwartz@firstreserve.com

 

With a copy (which will not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP

1801 California St.

 

 -4- 

 



 

Suite 4200

Denver, CO 80202

Attention:   Beau Stark

Email:   bstark@gibsondunn.com

 

2.03       Interpretation. This Agreement has been freely and fairly negotiated
among the Parties. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties
and no presumption or burden of proof will arise favoring or disfavoring any
Party because of the authorship of any provision of this Agreement. When a
reference is made in this Agreement to an Article or Section, such reference
will be to an Article or Section of this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”
“$” refers to U.S. dollars. Words used in the singular form in this Agreement
will be deemed to include the plural, and vice versa, as the context may
require. If the date upon or by which any Party is required to perform any
covenant or obligation hereunder falls on a day that is not a Business Day, then
such date of performance will be automatically extended to the next Business Day
thereafter. The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless the context otherwise
requires, (i) ”or” is disjunctive but not necessarily exclusive, (ii) the use in
this Agreement of a pronoun in reference to a Party includes the masculine,
feminine or neuter, as the context may require, and (iii) unless otherwise
defined herein, terms used herein which are defined in GAAP have the meanings
ascribed to them therein. Any agreement, instrument or Law defined or referred
to herein means such agreement, instrument or Law as from time to time amended,
modified or supplemented (and, in the case of any Law, the rules and regulations
promulgated thereunder), including (in the case of agreements or instruments) by
waiver or consent and (in the case of Laws) by succession of comparable
successor Laws. The term “Business Day” means any day that is not a Saturday, a
Sunday or other day that is a statutory holiday and on which banks are open in
New York and London to the general public for business.

 

 -5- 

 

 

2.04       Governing Law. This Agreement, any claims, causes of actions or
disputes (whether in contract or tort) based upon, arising out of or relating to
this Agreement or the negotiation, execution or performance of this Agreement
will be governed by and construed in accordance with the Laws applicable to
contracts made and to be performed entirely in the State of New York, United
States of America, without regard to any applicable conflict of Laws principles.
The Parties agree that any action seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement will only be
brought in any United States District Court located in New York County, New York
so long as such court has subject matter jurisdiction over such action, or
alternatively in any New York State Court located in New York County, New York
if the aforesaid United States District Courts do not have subject matter
jurisdiction, and that any cause of action arising out of this Agreement will be
deemed to have arisen from a transaction of business in the State of New York,
and each of the Parties hereby irrevocably consents to the jurisdiction of such
court (and of the appropriate appellate courts therefrom) in any such action and
irrevocably waives any objection that it may now or hereafter have to the laying
of the venue of any such action in any such court or that any such action which
is brought in such court has been brought in an inconvenient forum. Process in
any such action may be served on any Party anywhere in the world, whether within
or without the jurisdiction of such court. Without limiting the foregoing, each
Party agrees that service of process on such Party as provided in Section 2.02
will be deemed effective service of process on such Party. In the event of
litigation relating to this Agreement, the non-prevailing Party will be liable
and pay to the prevailing Party the reasonable costs and expenses (including
attorney’s fees) incurred by the prevailing Party in connection with such
litigation, including any appeal therefrom.

 

2.05       Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
that monetary damages may be inadequate and that a Party may have no adequate
remedy at Law. Notwithstanding Section 2.04, the Parties accordingly agree that
the Parties will be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in action instituted in a United States District Court located in New
York County, New York, or alternatively in any New York State Court located in
New York County, New York if the aforesaid United States District Courts do not
have subject matter jurisdiction, this being in addition to any other remedy to
which such Party is entitled at law or in equity. In the event that a Party
seeks in equity to enforce the provisions of this Agreement, no Party will
allege, and each Party hereby waives the defense or counterclaim that, there is
an adequate remedy at law.

 

2.06       WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION WILL BE DECIDED BY COURT
TRIAL WITHOUT A JURY.

 

2.07       Certain Adjustments. The provisions of this Agreement will apply to
the full extent set forth herein with respect to any shares of Common Stock
received at Closing or any shares of voting stock which may be issued in respect
of, in exchange for or in substitution for such shares of Common Stock, by
combination, recapitalization, reclassification, merger, consolidation or
otherwise and the term “Common Stock” will include all such other securities.

 

 -6- 

 

 

2.08       Successors and Assigns; Assignment. Except as otherwise expressly
provided herein, the provisions hereof will inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the Parties hereto Parties; provided, however, that any of the rights and
obligations of Investor hereunder may be transferred or assigned in whole or in
part by it to any Affiliate of Investor, provided, further, that such rights and
obligations will terminate and cease to be so transferred or assigned upon any
Affiliate to which such rights and obligations are transferred or assigned no
longer being an Affiliate of Investor.

 

2.09       Amendment and Waiver. No amendment, waiver or other modification of,
or consent under, any provision of this Agreement will be effective unless it is
approved in writing by each Party. No waiver of any breach of any agreement or
provision herein contained will be deemed a waiver of any preceding or
succeeding breach thereof or of any other agreement or provision herein
contained. The failure or delay of any Party to assert any of its rights or
remedies under this Agreement will not constitute a waiver of such rights nor
will it preclude any other or further exercise of the same or of any other right
or remedy.

 

2.10       No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the Parties and their permitted assigns and nothing herein expressed or
implied will give or be construed to give any person, other than the Parties and
such permitted assigns, any legal or equitable rights hereunder.

 

2.11       Entire Agreement. This Agreement (including the exhibits hereto)
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersede all prior agreements, understandings,
representations and undertakings, both written and oral, among the Parties with
respect to the subject matter hereof and thereof.

 

2.12       Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy in
any jurisdiction, all other terms and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions and the intention of the Parties with respect to
the transactions contemplated hereby is not affected in any manner materially
adverse to any of the Parties. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

 -7- 

 

 

2.13       Further Assurances. Each of the Parties hereto will, from time to
time and without further consideration, execute such further instruments and
take such other actions as any other Party hereto will reasonably request in
order to fulfill its obligations under this Agreement to effectuate the purposes
of this Agreement.

 

2.14       Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which will constitute one and the
same agreement. This Agreement may be executed by any Party by means of a
facsimile, email or PDF transmission of an originally executed counterpart, the
delivery of which facsimile, email or PDF transmission will have the same force
and effect, except as specified in any document executed and delivered pursuant
to the immediately preceding sentence, as the delivery of the originally
executed counterpart.

 

[Signature Pages Follow]

 

 -8- 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

  Diamond S Shipping Inc.         By: /s/ Craig H. Stevenson Jr.     Name: Craig
H. Stevenson Jr.     Title: Authorized Signatory

 

[Signature Page to the Dispatch Director Designation Agreement]

 

 

 

 

  First Reserve Fund XII, L.P.   By: First Reserve GP XII, L.P., its general
partner     By: First Reserve GP XII Limited, its general partner         By:
/s/ Edward Bialas     Name: Edward Bialas     Title: Managing Director        
FR XII-A Parallel Vehicle, L.P.   By: First Reserve GP XII, L.P., its general
partner     By: First Reserve GP XII, Limited, its general partner         By:
/s/ Edward Bialas     Name: Edward Bialas     Title: Managing Director

 

  Addresses for Notices:       First Reserve   290 Harbor Drive   Stamford, CT
06902   Attention:   General Counsel   Email:   aschwartz@firstreserve.com      
With a copy (which will not constitute notice) to:       Gibson, Dunn & Crutcher
LLP   1801 California St.   Suite 4200   Denver, CO 80202   Attention:   Beau
Stark   Email: bstark@gibsondunn.com

 

[Signature Page to the Dispatch Director Designation Agreement]

 

 

